Carroll, J.
The plaintiff and the defendant’s testator entered into a written agreement dated September 2, 1920. It in substance provided that, whereas the plaintiff had executed a lease to Louis Bopp, the defendant’s testator, of certain real estate, ‘ ‘ and whereas said Louis Bopp has agreed to pay the sum of three hundred ($300) dollars per annum during the term of said lease in lieu of Federal Income Taxes on the amount reserved on the said' lease . . . the said Louis Bopp agrees to pay to the said Michael Greénburg the sum of three hundred ($300) dollars” on September 1 of each year until 1935, beginning September 1, 1921. It was stipulated that in case the federal income taxes “ on incomes to the extent of seventy-five hundred ($7500) dollars are abolished the said payment shall abate from such date.” It was also stipulated that if the plaintiff became “interested in an amusement enterprise to be formed by said Louis Bopp, the said three hundred ($300) dollars payments to abate as of such period.” The action is in contract, to recover the sum of $300 due September 1, 1923.
The lease was dated September 1,1920, the lessee agreeing to “assume and pay upon these premises all tax assessments and betterment assessments however laid or levied during the entire term of this lease.” In 1922 the plaintiff assigned to Isadore Greenburg “all and whatever sum or sums of money now due and coming due to me from Louis Bopp of said Revere under the terms of a certain lease between us dated Sept. 1, 1920.” There was evidence that the plaintiff did not become interested with Bopp in any amusement enterprise. In the Municipal Court of the City of Boston there was a finding for the plaintiff. In the Appellate Division the report was dismissed, and the defendant appealed.
The lessee was not, under the terms of the lease, obliged to pay the sum of $300 during the term “in lieu of Federal Income Taxes” on the amount reserved on the said lease. Codman v. American Piano Co. 229 Mass. 285; the written agreement however has not been reformed. We are bound by the record and cannot in this action, correct or set aside *436the written agreement by which Bopp contracted to pay the agreed sum, although the lease did not require him to pay the sum of $300 each year “in lieu of Federal Income Taxes.” We are not called upon to decide in this action, whether the contract of September 2 could be reformed in a suit in equity.
The date of the lease was September 1, 1920; the agreement on which the action was brought was dated September 2, 1920. The two instruments are separate and distinct. The assignment of the lease did not operate as an assignment of the agreement of September 2. The assignment refers only to the lease, and the “money now due and coming due to me from Louis Bopp . . . under the terms of a certain lease between us dated Sept. 1, 1920.” The assignment did not include the contract in suit. The plaintiff’s action does not rest on the lease, but on the contract of September 2. The defendant’s contention therefore that the assignment of the lease assigned the contract, cannot be sustained.
Torrey v. Wallis, 3 Cush. 442, Hunt v. Thompson, 2 Allen, 341, and Martin v. Martin, 146 Mass. 517, are not applicable. The question decided in James v. Newton, 142 Mass. 366, 368, does not arise in the case at bar.
The contract of September 2 was a sealed agreement: a consideration is therefore presumed; and is a sufficient consideration to support the agreement as binding. Roth v. Adams, 185 Mass. 341, 343. Graham v. Middleby, 185 Mass. 349, 355. Fletcher v. Fletcher, 191 Mass. 211, 218.
The defendant’s requests for rulings were denied properly. We find no error in the conduct of the trial. The order dismissing the report is affirmed.

So ordered.